Citation Nr: 0940273	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to June 
1946.  He died in March 2004 and the appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran died as result of 
exposure to mustard gas while he was in service.  In the 
course of adjudicating the claim, the RO received a March 
2004 death certificate that indicated that the Veteran died 
as a result of chronic obstructive pulmonary disease (COPD) 
which was due to or a result of congestive heart failure.  
The copy of the death certificate that was received by the RO 
and reviewed by the Board is incomplete as there appears to 
be additional writing that is cut off below the listing of 
congestive heart failure that may list another contributing 
disease to the Veteran's death.  VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  In this instance a complete death certificate is 
necessary to process the appeal for the cause of the 
Veteran's death and should be obtained upon remand.

Additionally, the appellant submitted additional evidence to 
the Board on November 2007 without a waiver as required under 
38 C.F.R. § 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should obtain a complete copy of 
the Veteran's March 2004 death 
certificate.  When the development 
requested has been completed, the case 
should be reviewed by the RO/AMC on the 
basis of additional evidence, to include 
a lay witness statement by Ms. E.T. 
received by the Board in November 2007.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other


 appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


